Citation Nr: 1037559	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  04-14 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the benefit sought on appeal.  

The Board notes that although additional medical evidence was 
submitted after the last supplemental statement of the case, in a 
March 2010 VA Form 21-4138 the Veteran waived his right to have 
this evidence reviewed in the first instance by the RO.


FINDINGS OF FACT
 
1.  The Veteran had active military service on the landmass 
and/or inland waterways of the Republic of Vietnam, and his 
exposure to herbicides therein is thus presumed. 
 
2.  The Veteran has a current diagnosis of diabetes mellitus. 


CONCLUSION OF LAW

Service connection for diabetes mellitus, Type II, claimed as 
secondary to herbicide exposure, is warranted. 38 U.S.C.A. §§ 
1110, 1116, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2009). 

REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  This law 
eliminated the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements.  Without deciding 
whether the notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion that 
the new law does not preclude the Board from adjudicating the 
Veteran's claim for service connection.  This is so because the 
Board is taking action favorable to the Veteran by granting 
service connection for diabetes mellitus; a decision at this 
point poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).

The Veteran seeks service connection for diabetes mellitus.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service connection may 
also be awarded for certain disabilities, such as diabetes 
mellitus, which manifest to a compensable degree within a 
statutorily- prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).  As with any claim, when there is an approximate balance 
of positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2009). 
 
The Veteran has alleged service in the Republic of Vietnam or its 
inland waterways which, if demonstrated in the record, affords 
him the presumption of exposure to herbicides such as Agent 
Orange.  38 C.F.R. § 3.307(a)(6) (2009).  As noted above, service 
connection is presumed for certain disabilities which manifest in 
Veterans with confirmed herbicide exposure in Vietnam or other 
locations where herbicides were known to be used.  However, the 
Veteran's service therein must first be established. 
 
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2009).  An opinion of the 
General Counsel for VA held that service on a deep-water naval 
vessel off the shores of Vietnam without proof of actual duty or 
visitation in the Republic of Vietnam may not be considered 
service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 
101(29)(A), which defines the Vietnam era as the period beginning 
on February 28, 1961, and ending on May 7, 1975; and that this 
was not inconsistent with the definition of service in the 
Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  
VAOPGCPREC 27-97 (July 23, 1997).  The opinion also held that the 
Veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e), which is the case at present, as 
diabetes mellitus is among the specified disabilities. 

Since issuance of VAOPGCPREC 27-97, VA has reiterated its 
position that service in deep-water naval vessels (i.e. "Blue 
Water" service) offshore of Vietnam, as opposed to service 
aboard vessels in inland waterways of Vietnam (i.e. "Brown Water 
service") is not included as "service in the Republic of 
Vietnam" for purposes of presumptive service connection for 
Agent Orange diseases.  See comments section in Federal Register 
announcement of final rule adding diabetes to the list of Agent 
Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).  
Further, the VA Adjudication Procedure Manual, M21-1MR, contains 
a note that "[s]ervice aboard a ship that anchored in an open 
deep- water harbor, such as Da Nang, Vung Tau, or Cam Rahn Bay, 
along the RVN coast does not constitute inland waterway service 
or qualify as docking and is not sufficient to establish 
presumptive exposure to herbicides."  M21-MR, IV.ii.1.H.28.h.  
The note goes on to state that "[e]vidence of shore docking is 
required in order to concede the possibility that the Veteran's 
service involved duty or visitation in the RVN."  Id.  

Further, in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) upheld the Board's interpretation that, for purposes of 
applying the presumption of exposure to herbicides under 38 
C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been 
present at some point on the landmass or the inland waters of 
Vietnam during the Vietnam conflict.  In that decision, the 
Federal Circuit reversed an earlier United States Court of 
Appeals for Veterans Claims (Court) ruling, in which the Court 
rejected VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) that 
required the service member's presence at some point on the 
landmass or the inland waters of Vietnam.  Id.  

Here, the Veteran's DD Form 214 indicates he was awarded a 
Vietnam Service Medal and a Vietnam Campaign Medal.  The 
Veteran's last duty assignment was aboard the USS Lloyd Thomas.  
His service personnel records include an Itinerary of the 1970-
1971 Westpac Cruise of the USS Lloyd Thomas.  The destroyer was 
in operations in the Vietnam Combat zone from September 7-11, 
1970, from September 28 to October 8, 1970, from November 9-28, 
1970, from December 8-28, 1970, and from January 16 to February 
11, 1971.  The Veteran was noted to have been aboard for the full 
deployment.  In addition, the Veteran submitted a history of the 
USS Lloyd Thomas (DD764) from the USS Joseph P. Kennedy, Jr., DD 
850 Destroyer Museum.  It reveals the destroyer was positioned as 
naval gunfire support off the Republic of Vietnam and on January 
1971 was deployed for the second time to the 7th fleet.  It 
operated in the Gulf of Tonkin. 

In January 2006 the Board ordered extensive development 
concerning the USS Lloyd Thomas and the possibility that the 
Veteran either stepped foot on land in Vietnam or served in the 
inland waters thereof.  In compliance, both the deck logs and the 
command histories for the USS Lloyd Thomas for 1970 and 1971 were 
obtained.  Significantly, the command histories indicate that on 
December 10, 1970 the USS Lloyd Thomas "arrived Danang," and 
departed on December 11, 1970.  Similarly, the record shows an 
arrival in Danang on December 13, 1970 with a departure on 
December 14, 1970.  The histories further state:

COMDESDIV 242 [Capt. [redacted]] broke his pennant 
in this ship on 8 December 1970, and Lloyd Thomas departed 
Subic Bay, Philippines, enroute to Danang, Republic of 
Vietnam. Lloyd Thomas arrived at Danang on 10 December, 
and COMDESDIV 252 relieved as CTU 70.8.9. The following 
day Lloyd Thomas departed Danang enroute to MR [mobile 
reserve] I NGFS Station as a unit of TU 70.8.9.  Lloyd 
Thomas returned to Danang on 12 December, and COMDESDIV 
252 hauled down his pennant on 13 December 1970. Lloyd 
Thomas departed Danang the following day, enroute to MR's 
II and III.    
 
This evidence strongly suggests that at minimum, the USS Lloyd 
Thomas docked at Danang and was thereby present in the inland 
waters from December 10, 1970 to December 11, 1970, and from 
December 13, 1970 to December 14, 1970.  The ship history does 
not go so far as to indicate that ship personnel disembarked and 
went ashore on either occasion.  Nevertheless, the Board finds 
the evidence sufficient to establish the Veteran's presence on 
the landmass or inland waterways of the Republic of Vietnam, for 
the purposes of 38 C.F.R. § 3.307(a).  A close review of the 
corresponding deck logs reveals that entries from these specific 
dates are missing.  However, an entry from Wednesday, December 9, 
1970, indicates the ship was traveling from "Subic Bay, R.P to 
Danang, R.V.N."  In an effort to fully comply with the Board's 
remand directives, the RO made numerous attempts to contact the 
individual commanding officers of the USS Lloyd, but these 
attempts were not fruitful.  Additionally, the Board notes that 
the Compensation and Pension (C&P) Service initiated a program to 
collect data on Vietnam naval operations for the purpose of 
providing regional offices with information to assist with 
development in Haas-related disability claims based on herbicide 
exposure from Navy.  While the January 2010 and June 2010 C&P 
Bulletins have been reviewed and the Veteran's ship is not 
included among those listed, the Board observes that the list is 
not exhaustive and the program was only recently initiated.

At the February 2010 hearing the Veteran provided testimony to 
further support his "brown water" service and proximity to the 
shore of Danang.  Specifically, he testified that his ship 
provided direct fire support for the shoreline of Vietnam and 
used only small, five-inch guns due to the ship's close proximity 
to land.  He additionally testified that he could easily view the 
shots fired from helicopters sweeping over the shoreline from his 
ship's position without the use of binoculars.  It was further 
noted that the deck logs document the ship's frequent use of 
running lights in the vicinity of Yankee Station, indicating that 
it was within eyesight of the shoreline.  While the Board notes 
that the Veteran's contentions regarding his actually stepping 
foot on Vietnam, specifically his contentions regarding the 
goodwill mission involving the 1st Australian division, have been 
inconsistent, at the hearing the Veteran did not appear to have 
any intent of concealing information and readily admitted to 
inconsistencies in the record.  Further, the Board recognizes 
that these events occurred over forty years ago.  Moreover, the 
command histories and deck logs discussed above speak for 
themselves and are the most persuasive evidence of record.  

When, after careful consideration of all procurable and assembled 
data a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Based on all of this 
evidence, and in light of 38 U.S.C.A. § 5107, the Board concludes 
the Veteran has qualifying service in Vietnam, and his exposure 
to herbicides is therefore conceded for VA compensation purposes. 
 
Next, the Board will consider the Veteran's claimed disability.  
Diabetes mellitus is documented throughout the medical evidence, 
including in a recent private treatment record of September 2008.  
As such, the diagnosis is conceded by the Board.  Because 
diabetes mellitus is among the disabilities for which service 
connection is presumed if manifested in a Veteran with confirmed 
herbicide exposure, the award of service connection is therefore 
warranted.


ORDER

Service connection for diabetes mellitus is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


